Appeal from a decision of the Workmen’s Compensation Board, filed September 2, 1976. Claimant, a 58-year-old painter worked for the employer, a painting contractor, from May 3, 1973 until July 10, 1973, when he was laid off because of lack of work. During the period from June 20 through June 25, he painted pipes below the ground using Rustoleum; the total of such work amounted to approximately 24 hours. During this employment, claimant used acrylic paints including lacquers. Claimant’s personal physician reported that a pulmonary function test indicated claimant had moderately severe obstruction pulmonary disease on November 28, 1972, diagnosed as emphysema. The employer’s physician diagnosed claimant’s condition as chronic laryngobracheal bronchitis and broncholitis. He stated he had no concrete evidence implicating the chemical irritation "but the nature of his disease process suggests this type of etiology”. The board found that "on the basis of the probative and credible medical evidence in the record that the claimant did not suffer an occupational disease within the meaning of this law and there is no causal relationship between his condition and the employment”. The hoard’s conclusion is supported by substantial evidence and should be affirmed (Matter of Paider v Park East Movers, 19 NY2d 373). Decision affirmed, without costs. Sweeney, J. P., Staley, Jr., Main, Larkin and Mikoll, JJ., concur.